Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. Appropriate correction is required.
Claims 1-10 are objected to for including non-idiomatic English. The claims appear to be a translation from a foreign language, and include run on phrases that do not have clear meanings. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g. unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In that regard, Claims 1 and 10 recite: an identification information management unit, a data update registration unit, and a notification generation unit, Claim 4 recites a notification detection unit, and claim 8 recites a display unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 and 8-10 recite “the organizations”.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required. 
Claims 1, 2, 4 and 7-10 recite “the item information”. There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claims 1, 9 and 10 recite “the organization associated with the organization”. There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claim 1 recites, in the preamble, “that coordinates a plurality of organizations that each manages customer information including a plurality of pieces of item information regarding a customer with each other”.  While the preamble is generally not given patentable weight, it is unclear that the phrase “with each other” is intended to modify. Appropriate correction is required.
Claim 1 recites “that manages association information for associating the organizations for the customer to be associated with at least one item information between at least two organizations and the item information”.  It is unclear what each of the phrases “for the customer”, “to be associated”, “with at least one item information”, “between at least two organizations” and “the item information” are intended to modify.  The use of wherein clauses or semicolons would likely help clarify this language. Appropriate correction is required.
Claim 2 recites “between the organizations within the organization for each organization”. It is unclear what each of the phrases is intended to modify.  The use of wherein clauses or semicolons would likely help clarify this language. Appropriate correction is required.
Claims 2 and 3 recite “the pieces of coordination target identification information”. There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
Claims 9 and 10 recited substantially similar features to claim 1 and are rejected for substantially the same reasons. Claims 2-8 are rejected for incorporating at least the issues of the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 9 recites “managing association information for associating the organizations for a customer to be associated with at least one item information between at least two organizations and the item information; recording data update information indicating the organizations, the customer, and the item information when the item information of the customer is updated in any of the organizations; and notifying the organization associated with the organization in which the item information is updated in the association information of a fact that the item information of the customer is updated based on the data update information.” Therefore, the claim as a whole is directed to “Shared organization record updating”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and mental processes, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). “Shared organization record updating” is considered to be is a method of organizing human activity because the sharing of jointly managed information with multiple parties is part of common business platforms, including consignment shop, third party hosting services, reciprocity agreements, business and customer relations, trade organizations, a court and multiple attorneys, and other organizations or businesses that require two parties to have access to the same information.
“Shared organization record updating” is also considered to be is a mental process because the identification of associations between organizations in data sets is a process that may be performed mentally, including the process of referencing jointly managed data mentally to create links or associations between multiple organizations.  This may include mental processes of associating certain association information data with multiple organizations. The courts have states "[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (collecting cases)).  "[M]ere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In those cases, `the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.'" Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). In view of the foregoing, the claims are directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 9 recites a computer. That recitation amounts to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).    Claims 1 and 10 recite the following additional elements: an identification information management unit, a data update registration unit, and a notification generation unit. Based on the Section 112(f) interpretation, those recitations also amount to reciting a computer with software. As such, those additional elements individually or in combination do not integrate the exception into a practical application, as they do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, the additional element(s) does/do not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. Claim 9 is directed to an abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment. That is, the recitations amount provide no meaningful limits on the technology, other than invoking the use of general purpose off the shelf products to implement the abstract idea in a technological environment. Accordingly, claim 9 is ineligible.
Claims 1 and 10 recite substantially similar features to claim 9, and is rejected for substantially the same reasons as presented above with regards to claim 9.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 2 further limits the abstract idea of “Shared organization record updating”  by introducing the element of generating coordination target identification information for uniquely specifying a combination of the customer and the item information to be coordinated between the organizations within the organization for each organization, and associating the pieces of coordination target identification information of the organizations to be coordinated with the combination, specifying the coordination target identification information indicating the combination of the customer of which the item information is updated and the item information, and generating notification information for notifying the organization corresponding to the coordination target identification information associated with the specified coordination target identification information of the fact that the item information of the customer is updated, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea of “Shared organization record updating”  by introducing the element of when any organization is deleted from a group of the organizations that associate the pieces of coordination target identification information, the identification information management unit generates pieces of new coordination target identification information for the remaining organizations of the group excluding the deleted organization, and associates the pieces of new coordination target identification information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Shared organization record updating”  by introducing the element of receiving the notification of the fact that the item information of the customer is updated, adding the coordination target identification information for specifying the customer and the item information to a notification of a fact that the combination of the customer and the item information is updated, determining whether or not to receive the notification based on the coordination target identification information included in the notification, and allowing receipt of a notification including past coordination target identification information by maintaining the past coordination target identification information and association information even after the pieces of new coordination target identification information are associated, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Shared organization record updating”  by introducing the element of saving the past coordination target identification information in a bloom filter, and searching for the past coordination target identification information saved in the bloom filter and determining whether or not to receive the notification based on the coordination target identification information included in the notification, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Shared organization record updating”  by introducing the element of generating the coordination target identification information by using a hierarchical deterministic wallet, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Shared organization record updating”  by introducing the generating the coordination target identification information by assigning a Seed to the customer, assigning a first Index value to the item information, and assigning a new second Index value whenever the coordination target identification information is generated from the customer and the item information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological  environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Shared organization record updating”  by introducing the element of displaying a screen on which the customer designates the item information and the organizations to be coordinated on a display unit, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter. 
Dependent claims 2-8 also do not integrated into a practical application. Claim 4 recites a notification detection unit and claim 8 recites a display unit, which are general purpose computing products based on their interpretation. As such, the additional elements individually or in combination do not integrate the exception into a practical application, but rather, the recitation of any additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is merely being used to apply the abstract idea to a technological environment. That is, the claims provide no practical limits or improvements to any technology.  Accordingly, dependent claims 2-8 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10860604 to Pandey et al.
With regards to claims 1, 9 and 10, Pandey et al. teaches 
an identification information management unit that manages association information for associating the organizations for the customer to be associated with at least one item information between at least two organizations and the item information (Col. 2, line 66, through col. 3, line 11, “FIG. 1A is a block diagram illustrating scalable tracking of database updates according to a secondary index, according to some embodiments. Database 120 may be any kind of database (e.g., relational or non-relational), or structured data store, which may be configured to implement a secondary table index based on a database table. A secondary table index may be a table of attributes, or data that is projected from a master or base database table that may be indexed (e.g., reordered or keyed) on different values to provide an efficient search for data according to those different values. As illustrated in FIG. 1A, database 120 implements a database table 122 and maintains a secondary table index 124.”); 
a data update registration unit that records data update information indicating the organizations, the customer, and the item information when the item information of the customer is updated in any of the organizations (Col. 3, line 62, though col. 4, line 5, “Then various examples of a database service and database tracking are discussed, including different components/modules, or arrangements of components/module that may be employed as part of implementing a database service and clients, update trackers, and update listeners. Various interactions between a database service and clients, update trackers, and update listeners, as well as other systems, such as an update consumer, are described, as well as the various configurations of application clients that may utilize scalable tracking for database updates.”); and 
a notification generation unit that notifies the organization associated with the organization in which the item information is updated in the association information of a fact that the item information of the customer is updated based on the data update information (Col. 3, line 39-49, “Update tracker(s) 130 may be configured to query secondary index table 124 to identify updates that have been made according to the tracking attributes included in secondary index table 124. Update tracker(s) 130 may then provide update notifications 134 to update listener(s) 140. Update listener(s) 140 may then be configured to publish update notifications 136 to different respective update consumers (e.g., in order to perform various actions based on the update notifications, storing the updates, triggering events, placing the updates in an update stream, and/or analyzing the updates).”).

With regards to claim 2, Pandey et al. teaches 
the identification information management unit generates coordination target identification information for uniquely specifying a combination of the customer and the item information to be coordinated between the organizations within the organization for each organization (col. 3, line 53-58, “Various types of databases (e.g., relational or non-relational), secondary table indexes, update trackers, tracking-enabled clients may be implemented (in the same or different configurations). Moreover, in some embodiments, update trackers, update listeners, and/or tracking-enabled clients may be implemented together in different combinations.”), and 
associates the pieces of coordination target identification information of the organizations to be coordinated with the combination (col. 3, line 67, through col. 5, “Various interactions between a database service and clients, update trackers, and update listeners, as well as other systems, such as an update consumer, are described, as well as the various configurations of application clients that may utilize scalable tracking for database updates.”), 
the data update registration unit specifies the coordination target identification information indicating the combination of the customer of which the item information is updated and the item information (col. 11, line 15-23, “The systems underlying the database service described herein may store data on behalf of database service clients (e.g., client applications, users, and/or subscribers) in tables containing items that have one or more attributes. In some embodiments, the database service may present clients/users with a data model in which each table maintained on behalf of a client/user contains one or more items, and each item includes a collection of attributes, such as a key value data store.”), and 
the notification generation unit generates notification information for notifying the organization corresponding to the coordination target identification information associated with the specified coordination target identification information of the fact that the item information of the customer is updated (col. 3, lines 39-49, “Update tracker(s) 130 may be configured to query secondary index table 124 to identify updates that have been made according to the tracking attributes included in secondary index table 124. Update tracker(s) 130 may then provide update notifications 134 to update listener(s) 140. Update listener(s) 140 may then be configured to publish update notifications 136 to different respective update consumers (e.g., in order to perform various actions based on the update notifications, storing the updates, triggering events, placing the updates in an update stream, and/or analyzing the updates).”).

With regards to claim 8, Pandey et al. teaches the identification information management unit displays a screen on which the customer designates the item information and the organizations to be coordinated on a display unit (Col. 10, lines 10-26, “For example, admin console may be implemented as a relatively thin client that provides display and control functionally to system administrators and/or other privileged users, and through which system status indicators, metadata, and/or operating parameters may be observed and/or updated”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10860604 to Pandey et al. as applied to claims 1, 2, and 8-10 above, and further in view of U.S. Patent Application Publication No. 2012/0023077 to Kann et al.
With regards to claim 3, Pandey et al. fails to explicitly teach deleting an organization.  However, Kann et al. teaches 
when any organization is deleted from a group of the organizations that associate the pieces of coordination target identification information (paragraph [0225], “Database manager 501 may create and implement rules, policies and functions for keeping a track of changes made to one or more data tables 515 of the database system 500. Database manager 501 may also create, delete, modify or otherwise manage data tables 515 and notification tables 520, as well as notify one or more applications 505 of any changes to data tables 515.”), 
the identification information management unit generates pieces of new coordination target identification information for the remaining organizations of the group excluding the deleted organization (paragraph [0219], “NT 520A may use application info 505A′ to maintain information about application 505A. NT 520A may further use data table row 515A′ to maintain information or copies of any portion of data table 515 that was created, updated, changed or deleted. NT 520A may further use notification type 530A to identify the type of change or update made to data table 515. NT 520 may identify any other applications 505 that may be registered to receive notifications of changes made to data table 515A using listeners 535A. NT 520 may use update original 540A, update ID 542A, notification ID 545A, notification time 550A and transaction sequence 555A to record any additional information about the changes, updates new entries or deleted entries in data table 515A.”), and 
associates the pieces of new coordination target identification information (paragraph [0219], “NT 520A may also use update original 540 to indicate if a particular record stores an original entry, while update ID 542 may indicate the rows of an update made and database transaction identifier that caused the update. Notification ID 545 may be used for clearing up entries that are finished processing, while notification time 520 may identify timing of entries recorded and transaction sequence 555 for recording the sequences of events occurring in the transactions”.).
This part of Kann et al. is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to data management notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the organization deletion as taught by Kann et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to increate the reliability of service by eliminating outdated, old, corrupt or inaccurate data (see paragraph [0002] of Kann et al.).	

With regards to claim 4, Pandey et al. teaches 
a notification detection unit that receives the notification of the fact that the item information of the customer is updated (paragraph [0219], “Database manager 501 may establish a trigger 510A corresponding to a data table 515A to create or update and entry in NT 520A in response to a change made to data table 515A.”), 
wherein the notification generation unit adds the coordination target identification information for specifying the customer and the item information to a notification of a fact that the combination of the customer and the item information is updated (paragraph [0219], “Database manager may further create a rule 512A for the notifier 506 to send notifications to application 505A of any change or update made to data table 515 or of the change or update made in NT 520A. NT 520A may use application info 505A′ to maintain information about application 505A. NT 520A may further use data table row 515A′ to maintain information or copies of any portion of data table 515 that was created, updated, changed or deleted.”), 
the notification detection unit determines whether or not to receive the notification based on the coordination target identification information included in the notification (paragraph [0219], “Database manager may further create a rule 512A for the notifier 506 to send notifications to application 505A of any change or update made to data table 515 or of the change or update made in NT 520A.”), and 
the identification information management unit allows the notification detection unit to receive a notification including past coordination target identification information by maintaining the past coordination target identification information and association information even after the pieces of new coordination target identification information are associated (paragraph [0219], “Database manager may further create a rule 512A for the notifier 506 to send notifications to application 505A of any change or update made to data table 515 or of the change or update made in NT 520A. NT 520A may use application info 505A′ to maintain information about application 505A. NT 520A may further use data table row 515A′ to maintain information or copies of any portion of data table 515 that was created, updated, changed or deleted. NT 520A may further use notification type 530A to identify the type of change or update made to data table 515.”).
This part of Kann et al. is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to data management notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the organization deletion and updating as taught by Kann et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to increate the reliability of service by eliminating outdated, old, corrupt or inaccurate data (see paragraph [0002] of Kann et al.).

With regards to claim 5, Pandey et al. teaches the identification information management unit saves the past coordination target identification information in a bloom filter, and the notification detection unit searches for the past coordination target identification information saved in the bloom filter and determines whether or not to receive the notification based on the coordination target identification information included in the notification (col. 12, lines 54-64, “In at least some embodiments, update trackers may implement update filter(s) 432, such as bloom filter(s) to identify which update listener(s) 440, such as update listener 440 a, 440 b, 440 c, and 440 d, to provide update notifications 456 to (as discussed below with regard to FIG. 7).”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10860604 to Pandey et al. as applied to claims 1, 2, and 8-10 above, and further in view of “Deterministic Wallets, Their Advantages and Their Understated Flaws” by Vitalik Buterin.
With regards to claim 6, Pandey et al. teaches coordination target identification information, but fails to teach using a hierarchical deterministic wallet.  However Buterin teaches the identification information management unit generates the coordination target identification information by using a hierarchical deterministic wallet (“Thus, someone with access to a master public key can look at the balance of a deterministic wallet, but cannot actually spend the balance because they have no way of generating the private key corresponding to each address. The second property is hierarchy: the private keys that you generate from a master private key are themselves master private keys and can in turn be treated as deterministic wallets in their own right.”).
This part of Buterin is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to multi party data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the hierarchical deterministic wallet as taught by Buterin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to allow a company that might have control over the root private key to hand off a “child” seed to each of associated group who will then use that seed to operate their own wallet (see Buterin).	

With regards to claim 7, Pandey et al. teaches coordination target identification information, but fails to teach using a hierarchical deterministic wallet.  However Buterin teaches
assigning a Seed to the customer (“The main use case for which this feature is advertised is in hierarchical organizations: the treasurer of a company might have control over the root private key of a BIP0032 wallet, and then hand off a “child” seed to each of the company’s departments who will then use that seed to operate their own wallet.”), 
assigning a first Index value to the item information (“The precise algorithm used by all deterministic wallet systems is this. To calculate the private key at index i (say i = 5), calculate an “offset” parameter using a function (technically, a hash) of the index and the master public key. Then, simply add the master private key and the offset together. To calculate the public key at index i, calculate the offset in the same way, convert the offset to a public key, and add the master public key and the offset public key together.”), and 
assigning a new second Index value whenever the coordination target identification information is generated from the customer and the item information (“We can repeat this with index 1, index 2, etc; you can try it yourself with your own Electrum wallet if you have one. The takeaway is this: you can safely give put your master public key in an insecure place, or even give it out to third parties like auditors, if it makes life more convenient for you; just keep the master private key (and the seed) to yourself.”).
This part of Buterin is applicable to the system of Pandey et al. as they both share characteristics and capabilities, namely, they are directed to multi party data management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pandey et al. to include the hierarchical deterministic wallet as taught by Buterin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Pandey et al. in order to allow a company that might have control over the root private key to hand off a “child” seed to each of associated group who will then use that seed to operate their own wallet (see Buterin).	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629